Exhibit 10.2

AMENDED AND RESTATED SUBORDINATION AGREEMENT

This AMENDED AND RESTATED SUBORDINATION AGREEMENT (this “Agreement”), dated as
of February 22, 2013, is by and between:

        SHANE BOSTON, an individual residing in the State of Texas
(“Subordinated Creditor”); and

WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its participants,
successors and assigns, “Senior Lender”).

W I T N E S S E T H:

A. Senior Lender and SOUTHERN FRAC, LLC, a Texas limited liability company (the
“Borrower”), are parties to that certain Credit and Security Agreement, dated
October 1, 2012, as amended by that certain First Amendment to Credit and
Security Agreement, dated as of February 22, 2013, by and among Borrower,
Guarantors and Senior Lender (as the same may be further amended, modified,
supplemented, increased or restated from time to time, the “Credit Agreement”).

B. GENERAL FINANCE CORPORATION, a Delaware corporation (“GFN”), and GFN
MANUFACTURING CORPORATION, a Delaware corporation (“GFN Mfg,” and together with
GFN, each, a “Guarantor,” and together, the “Guarantors”, and the Guarantors,
together with the Borrower, each, a “Loan Party” and, collectively, the “Loan
Parties”) have guaranteed the obligations of the Borrower under the Credit
Agreement. Capitalized terms used, and not otherwise defined in this Agreement
shall have the respective meanings ascribed to such terms in the Credit
Agreement.

C. In order to induce Senior Lender to make, or continue to make, financial
accommodations to Borrower provided for in the Credit Agreement and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Subordinated Creditor hereby agrees with Senior Lender that, so
long as any Senior Indebtedness (as hereinafter defined) is outstanding or
committed to be advanced by Senior Lender, each such party will comply with such
of the following provisions as are applicable to it.

1. Certain Definitions.

1.1 Insolvency Proceeding. The term “Insolvency Proceeding” shall mean any
voluntary or involuntary dissolution, winding-up, total or partial liquidation,
reorganization or bankruptcy, insolvency, receivership or other statutory or
common law proceedings or arrangements involving any Loan Party, or the
readjustment of the liabilities of any Loan Party or any assignment for the
benefit of creditors or any marshalling of the assets or liabilities of any Loan
Party.

1.2 Senior Indebtedness. The term “Senior Indebtedness” shall mean any and all
loans, advances, extensions of credit to, and all other indebtedness,
obligations and liabilities, now existing or hereafter arising, direct or
contingent, of any Loan Party now or hereafter owing to Senior Lender,
outstanding from time to time, whether pursuant to the Credit Agreement or
otherwise (including, without limitation, any and all of any Loan Party’s
obligations and liabilities under any Rate Hedge Agreement (as defined in the
Credit Agreement), derivative, foreign exchange, deposit, treasury management,
or similar transaction or arrangement however described or defined) and
including any and all indebtedness to Senior Lender in respect of any and all
future loans or advances or extensions of credit made to any Loan Party by
Senior Lender, prior to, during or following any proceeding in respect of any
Insolvency Proceeding, together with interest thereon and all fees, expenses and
other amounts (including costs of collection and reasonable attorneys’ fees) at
any time owing to Senior Lender, whether arising in

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 1



--------------------------------------------------------------------------------

connection with the Credit Agreement or such other indebtedness (regardless of
the extent to which the Credit Agreement or such other indebtedness is
enforceable against such Loan Party and regardless of the extent to which such
amounts are allowed as claims against such Loan Party in any Insolvency
Proceeding, and including any interest thereon accruing after the commencement
of any Insolvency Proceeding and any other interest that would have accrued
thereon but for the commencement of such Insolvency Proceeding) and all advances
made for the preservation, maintenance, insurance or protection of any
collateral securing any of the foregoing, and all refinancings of the foregoing,
and all guaranties of the foregoing. All Senior Indebtedness shall be entitled
to the benefits of this Agreement without notice thereof being given to
Subordinated Creditor.

For the purposes hereof, the term “Senior Lender” shall mean the Senior Lender
named in the preamble to this Agreement, its successors and assigns, and any and
all assignees or holders of Senior Indebtedness.

1.3 Subordinated Indebtedness. The term “Subordinated Indebtedness” shall mean:

(a) that certain Amended and Restated Promissory Note, dated as of February 22,
2013, in the original stated principal amount of $1,670,000, executed by GFN
Mfg, and payable to the order of Subordinated Creditor (as the same may be
further amended, modified or restated with the prior written consent of the
Senior Lender, the “Subordinated Note”); and

(b) that certain Continuing Guaranty, dated as of October 1, 2012, executed by
GFN, in favor of Subordinated Creditor (the “Guaranty,” and, together with the
Subordinated Note, and any other agreement evidencing or relating to
Subordinated Indebtedness, as any of the same may be amended, restated,
supplemented or modified from time to time with the prior, written consent of
Senior Lender being hereinafter collectively referred to as the “Subordinated
Agreements”).

For the purposes hereof, the term “Subordinated Creditor” shall mean the
Subordinated Creditor named in the preamble to this Agreement, its successors
and assigns, and any and all assignees or holders of Subordinated Indebtedness.

2. Terms of Subordination.

2.1 No Transfer. Subordinated Creditor shall not sell or otherwise dispose of
any of the Subordinated Indebtedness except to a person who agrees in advance in
writing, pursuant to an agreement in this form or other form reasonably
acceptable to Senior Lender, to become a party hereto.

2.2 Payment and Liens Subordinated.

(a) Anything in the instruments or agreements evidencing Subordinated
Indebtedness to the contrary notwithstanding, the payment of the Subordinated
Indebtedness is and shall be expressly subordinate and junior in right of
payment and exercise of remedies to the prior, indefeasible payment in full in
cash of the Senior Indebtedness to the extent and in the manner provided herein,
and the Subordinated Indebtedness is hereby subordinated as a claim against any
Loan Party or any of the assets of, or ownership interests in, any Loan Party
whether such claim be (i) in the event of any distribution of the assets of a
Loan Party upon any Insolvency Proceeding, or (ii) other than in connection with
an Insolvency Proceeding, to the prior indefeasible payment in full in cash of
the Senior Indebtedness. IN FURTHERANCE OF THE FOREGOING, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.7 BELOW, NO LOAN PARTY SHALL MAKE, AND NO HOLDER OF

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 2



--------------------------------------------------------------------------------

SUBORDINATED INDEBTEDNESS WILL DEMAND, ACCEPT OR RECEIVE, ANY PAYMENT OF
SUBORDINATED INDEBTEDNESS UNTIL ALL THE SENIOR INDEBTEDNESS HAS BEEN
INDEFEASIBLY PAID IN FULL IN CASH. In the event that all or any part of any
payment of the Senior Indebtedness is rescinded or recovered directly or
indirectly from Senior Lender as a preference, fraudulent transfer or otherwise
(whether by demand, settlement, litigation or otherwise), such rescinded or
recovered payments shall constitute Senior Indebtedness for all purposes
hereunder and the obligations of Subordinated Creditor hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be.
Subject to Section 2.7 below, Subordinated Creditor hereby subordinates and
makes junior the Subordinated Agreements, and the liens and security interests
created thereby, and all rights, remedies, terms and covenants contained therein
to (i) the Senior Indebtedness, (ii) the liens and security interests created by
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) securing payment of the Senior Indebtedness, (iii) all guaranties
created by such Loan Documents, and (iv) all of the terms, covenants,
conditions, rights and remedies contained in such Loan Documents. No amendments
or modifications to the Loan Documents shall affect the subordination set forth
herein. Every document and instrument included within the Subordinated
Agreements shall be subject and subordinate to each and every document and
instrument included within the Loan Documents and all extensions, modifications,
consolidations, supplements, amendments, replacements and restatements of and/or
to the Loan Documents. In furtherance thereof, Subordinated Creditor hereby
acknowledges and agrees that notwithstanding the relative times and method of
attachment or perfection thereof (or any failure to perfect) or the order of
filing of any financing statement, mortgage, deed of trust or other perfection
document, or anything in the Subordinated Agreements, or this Agreement to the
contrary, Senior Lender’s interest in the Collateral to the extent of the Senior
Indebtedness shall, in all respects, be first and senior security interests and
liens, superior to any security interests and liens granted or to be granted to
Subordinated Creditor in assets of, or ownership interests in, any Loan Party or
any other person pursuant to the Subordinated Agreements or otherwise, it being
the express intention of the parties that, notwithstanding anything in this
Agreement to the contrary, all liens and security interests granted to Senior
Lender from time to time shall be prior and superior to any liens or security
interests granted to Subordinated Creditor. Furthermore, Subordinated Creditor
will not in any manner interfere with the security interests in and liens on all
or any portion of the Collateral in favor of Senior Lender, unless and until
Senior Lender advises Subordinated Creditor that the Loan Parties have
indefeasibly satisfied in full in cash the Senior Indebtedness and that Senior
Lender has terminated its security interests in and liens on the Collateral (as
defined in the Credit Agreement). Subordinated Creditor hereby agrees that,
until the indefeasible payment, in full, in cash, of the Senior Indebtedness, to
Senior Lender, Subordinated Creditor will not accept or create any lien or other
encumbrance on, or any security interest in, any assets of any Person to secure
the obligations of GFN under the Guaranty. To the extent Subordinated Creditor
violates the terms and conditions of the immediately preceding sentence,
Subordinated Creditor hereby (1) subordinates and makes junior any such liens
and security interests created to secure the Guaranty and all rights, remedies,
terms and covenants contained related to, or arising from, such liens or the
agreements granting the same, in each instance to the extent and in the same
manner as provided for subordination of liens hereunder (including the express
applicability of each provision of Section 2.4), and (2) agrees not to exercise
any rights or remedies with respect to any collateral given to Subordinated
Creditor to secure the Guaranty, or any obligations owed by GFN to Subordinated
Creditor pursuant thereto, in each case, until the prior, indefeasible payment,
in full, in cash, of the Senior Indebtedness, to Senior Lender. Senior Lender
shall use best efforts to notify Subordinated Creditor of the indefeasible
payment in full, in cash, of the Senior Indebtedness.

(b) In foreclosing on Senior Lender’s security interests and liens in the
Collateral, so long as Senior Lender proceeds in a commercially reasonable
manner, Senior Lender may proceed to foreclose on its security interests and
liens in any manner which Senior Lender, in its sole discretion, chooses, even
though a higher price might have been realized if Senior Lender had proceeded to
foreclose on its security interests and liens in another manner. The priorities
of the liens provided in this Section 2.2 shall not be

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 3



--------------------------------------------------------------------------------

altered or otherwise affected by any amendment, modification, supplement,
extension, renewal, restatement, replacement or refinancing of the Senior
Indebtedness or the Subordinated Indebtedness, nor by any action or inaction
which Senior Lender may take or fail to take in respect of the Collateral.

(c) Without limiting any of the rights (including any of the foreclosure rights)
of Senior Lender under the Credit Agreement or the Loan Documents or any
documents delivered to secure the obligations of any Loan Party to Senior Lender
in connection therewith or under the provisions of any applicable law, and
without placing any obligation on the part of Senior Lender to follow any of the
following provisions in order to retain its priority status hereunder, in the
event that Senior Lender releases or discharges its security interests in, or
liens upon, any Collateral which is subject to a lien or security interest in
favor of Subordinated Creditor, such Collateral shall thereupon be deemed to
have been released from all such liens and security interests in favor of
Subordinated Creditor, provided that Senior Lender believes in good faith that
any such released or discharged Collateral is being sold or transferred either
(i) in the ordinary course of a Loan Party’s business consistent with the terms
and conditions of the Credit Agreement or other applicable Loan Document, or
(ii) following the occurrence and during the continuation of an Event of Default
under the Senior Indebtedness for consideration believed by Senior Lender to be
reasonably equivalent to the fair value of such Collateral, under circumstances
in which the net proceeds of any such sale are applied to the payment of the
Senior Indebtedness and the Subordinated Indebtedness in the order of priority
provided in this Agreement. Subordinated Creditor agrees that within three
(3) days following Senior Lender’s written request therefor, it will execute,
deliver and file any and all such termination statements, lien releases and
other agreements and instruments as Senior Lender reasonably deems necessary or
appropriate in order to give effect to the preceding sentence. Subordinated
Creditor hereby irrevocably appoints Senior Lender the true and lawful attorney
of Subordinated Creditor for the purpose of effecting any such executions,
deliveries and filings.

2.3 Distributions in Insolvency Proceeding. Subject to Section 2.7 below, in the
event of any Insolvency Proceeding relative to any Loan Party or such Person’s
property, all of the Senior Indebtedness owed by such Loan Party shall first be
indefeasibly paid in full in cash before any payment on account of principal,
premium or interest or otherwise is made upon or in respect of the Subordinated
Indebtedness, and in any such proceedings any payment or distribution of any
kind or character, whether in cash or property or securities which may be
payable or deliverable in respect of the Subordinated Indebtedness shall be paid
or delivered directly to Senior Lender for application in payment of the Senior
Indebtedness, unless and until all such Senior Indebtedness shall have been
indefeasibly paid and satisfied in full in cash. Subject to Section 2.7 below,
in the event that, notwithstanding the foregoing, upon any such Insolvency
Proceeding, any payment or distribution of assets of any Loan Party of any kind
or character, whether in cash, property or securities, shall be received by the
holder of the Subordinated Indebtedness before all Senior Indebtedness is
indefeasibly paid in full in cash, such payment or distribution shall be
immediately paid over to the holder of the Senior Indebtedness, for application
to the payment of all Senior Indebtedness remaining unpaid until all such Senior
Indebtedness shall have been indefeasibly paid in full in cash, after giving
effect to any concurrent payment or distribution to the holders of such Senior
Indebtedness.

2.4 Attorneys-in-Fact, Proof and Voting of Claims.

(a) Attorneys-in-Fact. Subordinated Creditor, for itself and its successors and
assigns, hereby irrevocably authorizes and directs Senior Lender, on
Subordinated Creditor’s behalf, to take such action as may be necessary or
appropriate to effectuate the subordination provided for in this Agreement and
irrevocably appoints, which appointment is coupled with an interest, upon any
Event of Default under the Credit Agreement and during the continuation thereof
or any failure to comply with the terms of this Agreement, Senior Lender its
attorney-in-fact for such purpose with full powers of substitution and
revocation.

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 4



--------------------------------------------------------------------------------

(b) Proof and Vote of Claims. Subordinated Creditor hereby irrevocably appoints,
which appointment is irrevocable and coupled with an interest, Senior Lender as
such Subordinated Creditor’s true and lawful attorney, with full power of
substitution, in the name of such Subordinated Creditor, Senior Lender or
otherwise, for the sole use and benefit of Senior Lender, to the extent
permitted by law, to prove and vote all claims relating to the Subordinated
Indebtedness, either in the name of Senior Lender or in the name of Subordinated
Creditor, by proof of debt, proof of claim, suit or otherwise, to collect any
assets of each Loan Party and to receive and collect all distributions,
securities, property and payments to which such Subordinated Creditor would be
otherwise entitled on any liquidation of such Loan Party or any of its property
or in any proceeding affecting such Loan Party or its property under any
bankruptcy or insolvency laws or any laws or proceedings relating to the relief
of such Loan Party, readjustment, composition or extension of indebtedness or
reorganization, provided, however, that if Senior Lender shall not have made and
presented a proof of claim in connection with the Subordinated Indebtedness (or
any portion thereof) on or before two (2) calendar days prior to the bar date
for the filing of such proof of claim, then Subordinated Creditor may make and
present such proof of claim in any Insolvency Proceeding. In no event shall
Senior Lender be liable to Subordinated Creditor for any failure to prove the
Subordinated Indebtedness, to exercise any right with respect thereto or to
collect any sums payable thereon.

(c) No Interference. In addition, Subordinated Creditor agrees that to the
extent such Subordinated Creditor holds any Subordinated Indebtedness at the
relevant time, it will not take any action as the holder of any such
Subordinated Indebtedness that will impede, interfere with or restrict or
restrain the exercise by Senior Lender of rights and remedies under the Loan
Documents and, upon the commencement of any Insolvency Proceeding, will take
such commercially reasonable actions as the holder of any such Subordinated
Indebtedness as may be reasonably necessary or appropriate to effectuate the
subordination provided hereby. In furtherance thereof, such Subordinated
Creditor, in its capacity as a holder of Subordinated Indebtedness, hereby
agrees not to (i) object to the amount of the Senior Indebtedness allowed or
permitted to be asserted under the Bankruptcy Code or the extent to which the
Senior Indebtedness is deemed a secured claim, (ii) oppose or object to any
motion filed or supported by Senior Lender for relief from stay or for adequate
protection in respect of the Senior Indebtedness or (iii) oppose or object to
any motions supported by Senior Lender for any Loan Party’s use of cash
collateral or post-petition borrowing from Senior Lender or any proposed sale of
any Loan Party’s assets pursuant to Section 363 of the Bankruptcy Code.

2.5 Effect of Provisions. The provisions hereof as to subordination are solely
for the purpose of defining the relative rights of the holders of Senior
Indebtedness on the one hand, and the holders of the Subordinated Indebtedness
on the other hand, and none of such provisions shall impair, as between any Loan
Party and the holder of the Subordinated Indebtedness, the obligations of such
Loan Party, which are unconditional and absolute, to pay to such holders all of
the Subordinated Indebtedness in accordance with the terms thereof, nor, except
as provided in Section 2.7 and Section 6 below, shall any such provisions
prevent the holder of Subordinated Indebtedness from exercising all remedies
otherwise permitted by applicable law or under the terms of such Subordinated
Indebtedness upon a default thereunder, subject to the rights, if any, of the
holders of Senior Indebtedness under the provisions of this Agreement.

2.6 Subrogation, Etc. Each holder of Subordinated Indebtedness hereby
subordinates to the Senior Indebtedness all rights to be subrogated to the
rights of the holders of the Senior Indebtedness in respect of payments or
distributions of assets of, or ownership interests in, any Loan Party made on
the Senior Indebtedness, until the indefeasible payment in full in cash of the
Senior Indebtedness.

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 5



--------------------------------------------------------------------------------

2.7 Permitted Payments. No Loan Party will make, and no holder of Subordinated
Indebtedness will accept or receive or retain, any payment of Subordinated
Indebtedness until all the Senior Indebtedness has been indefeasibly paid in
full in cash; provided, however, that notwithstanding the foregoing, GFN Mfg may
make, and the Subordinated Creditor may accept and retain, scheduled payments
(but not prepayments) of principal and interest required to be paid under the
Subordinated Note, as and when due and payable to Subordinated Creditor in
accordance with, and subject to, the terms and conditions of the Guaranty, so
long as (i) no Default or Event of Default has occurred and is continuing or
would result from such payment, (ii) such payment is made from and after the end
of the thirteenth completed calendar month following the Closing Date, and
(ii) the Borrower has Excess Availability of at least $1,500,000 for each of the
thirty (30) days immediately preceding the proposed payment and immediately
after giving effect to such payment; provided, further, that if the sole reason
that a payment by GFN Mfg is not permitted under this Section 2.7 is due to GFN
Mfg’s lack of Excess Availability, then GFN may make, and the Subordinated
Creditor may accept and retain, scheduled payments (but not prepayments) of
principal and interest required to be paid under the Subordinated Note, as and
when due and payable to Subordinated Creditor in accordance with, and subject
to, the terms and conditions of the Guaranty, so long as no Default or Event of
Default has occurred and is continuing or would result from such payment.

2.8 No Exercise of Remedies by Subordinated Creditor.

2.8.1 Standstill. Subject to Section 2.7 above, until the indefeasible payment
in full, in cash, of the Senior Indebtedness has occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Loan Party,
Subordinated Creditor:

(a) will not, directly or indirectly, exercise or seek to exercise any rights or
remedies with respect to any Loan Party or any Collateral;

(b) will not, directly or indirectly, contest, protest, or object to any
exercise of rights and remedies by Senior Lender and has no right to direct
Senior Lender to exercise any rights or remedies or take any other action under
the Loan Documents; and

(c) will not, directly or indirectly, object to (and waives any and all claims
with respect to) the forbearance by Senior Lender from exercising any rights or
remedies.

2.8.2 Exclusive Enforcement Rights. Until the indefeasible payment in full, in
cash, of the Senior Indebtedness has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Loan Party, Senior Lender shall
have the exclusive right to exercise any rights and remedies with respect to the
Collateral without any consultation with or the consent of Subordinated
Creditor. In connection with any exercise of rights or remedies, Senior Lender
may enforce the provisions of the Loan Documents and exercise remedies
thereunder, all in such order and in such manner as Senior Lender may determine
at its sole option. Such exercise and enforcement shall include the rights of an
agent appointed by Senior Lender to dispose of Collateral, to incur expenses in
connection with such disposition, and to exercise all the rights and remedies of
a secured creditor under applicable law.

2.8.3 Retention of Proceeds. Subordinated Creditor shall not be permitted to
retain any proceeds of Collateral in connection with any exercise of rights and
remedies in any circumstance unless and until the Senior Indebtedness has been
indefeasibly paid in full in cash.

2.8.4 Non-Interference. Subject to Section 2.7 and Section 2.8.1(a) above,
Subordinated Creditor hereby:

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 6



--------------------------------------------------------------------------------

(a) agrees that Subordinated Creditor will not, directly or indirectly, take any
action that would restrain, hinder, limit, delay, or otherwise interfere with
any exercise of rights and remedies by Senior Lender, or that is otherwise
prohibited hereunder, including any disposition of all or any portion of the
Collateral, whether by enforcement, foreclosure or otherwise;

(b) waives any and all rights it may have as a junior lien creditor or
otherwise, directly or indirectly, to object to the manner in which Senior
Lender seeks to enforce or collect the Senior Indebtedness or the Liens securing
the Senior Indebtedness granted in all or any portion of the Collateral,
regardless of whether any action or failure to act by or on behalf of Senior
Lender is adverse to the interest of Subordinated Creditor; and

(c) acknowledges and agrees that no covenant, agreement or restriction contained
in the Subordinated Agreements shall be deemed to restrict in any way the rights
and remedies of Senior Lender with respect to the Collateral as set forth in
this Agreement and the Loan Documents.

2.8.5 Unsecured Creditor Remedies. In the event that Subordinated Creditor
becomes an execution creditor with a Lien or a judgment Lien creditor in respect
of all or any portion of the Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Subordinated Indebtedness,
such Lien shall be subject to the terms of this Agreement for all purposes to
the same extent as the other Liens securing the Subordinated Indebtedness.

2.9 Agreements Relating to Collateral. Subordinated Creditor shall have no right
to participate in the adjustment or settlement of any insurance losses or
condemnation claims with respect to all or any portion of the Collateral unless
and until the Senior Indebtedness has been indefeasibly paid in full in cash.
Subordinated Creditor hereby agrees, upon the request and at the direction of
Senior Lender, to endorse in favor of Senior Lender any and all checks payable
to Subordinated Creditor which represent insurance and/or condemnation proceeds
paid for claims relating to all or any portion of the Collateral in any manner.
Subordinated Creditor agrees, upon request by Senior Lender, to assign to Senior
Lender any and all insurance proceeds and condemnation awards payable to
Subordinated Creditor for claims relating to all or any portion of the
Collateral. Subordinated Creditor hereby appoints Senior Lender as Subordinated
Creditor’s attorney-in-fact to settle all insurance and/or condemnation claims
relating to all or any portion of the Collateral and to receive all payments and
endorse all checks with respect to such claims to the full extent of the Senior
Indebtedness. Subordinated Creditor shall have no right to possession of any
portion of the Collateral or to foreclose upon any portion of the Collateral,
whether by judicial action or otherwise, unless and until all of the Senior
Indebtedness shall have been indefeasibly paid in full, in cash.

3. Agreement to Hold in Trust. If any holder of Subordinated Indebtedness shall
receive any payment on account of the Subordinated Indebtedness or property of
any Loan Party in violation of this Agreement, it shall hold such payment or
property, as applicable, in trust for the benefit of Senior Lender and, promptly
upon discovery or notice of such violation, pay or deliver it over to Senior
Lender for application in payment of the Senior Indebtedness or to hold as
Collateral for the Senior Indebtedness, as applicable.

4. Amendments to Subordinated Agreements/Additional Liens on Collateral.
Subordinated Creditor covenants and agrees that, unless Senior Lender otherwise
consents thereto in writing, (a) Subordinated Creditor will not amend or modify
any provision of the Subordinated Agreements and (b) to the extent any liens or
security interests are created on or in all or any portion of the Collateral (by
operation of law or otherwise) securing the Subordinated Indebtedness, all such
liens and security interests shall be fully subordinated and junior to the liens
on and security interests in the Collateral in favor of Senior Lender.

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 7



--------------------------------------------------------------------------------

5. Evidences of Subordinated Indebtedness/Legend. Subordinated Creditor, for
itself and its successors and assigns as holders of Subordinated Indebtedness,
covenants to cause each agreement and instrument representing or evidencing any
of the Subordinated Indebtedness issued or executed by any Loan Party and held
by Subordinated Creditor to have affixed upon it a legend which reads
substantially as follows:

“THIS INSTRUMENT IS SUBJECT TO AN AMENDED AND RESTATED SUBORDINATION AGREEMENT
DATED AS OF FEBRUARY 22, 2013, BETWEEN SHANE BOSTON, AND WELLS FARGO BANK,
NATIONAL ASSOCIATION. BY ITS ACCEPTANCE OF THIS INSTRUMENT, THE HOLDER HEREOF
AGREES TO BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT TO THE SAME
EXTENT THAT SUBORDINATED CREDITOR (AS DEFINED THEREIN) IS BOUND.”

6. Limit on Right of Action. Subordinated Creditor, for itself and its
successors and assigns, agrees for the benefit of the holders of the Senior
Indebtedness that, subject to Section 2.7 above, so long as the Senior
Indebtedness remains outstanding or committed to be advanced, Subordinated
Creditor will not, directly or indirectly, take any action to accelerate or
demand payment of the Subordinated Indebtedness by any Loan Party, to collect or
receive any direct or indirect payment or distribution of assets of any kind or
character, whether in cash, properties or securities, by setoff or otherwise, on
or with respect to the Subordinated Indebtedness, to exercise any of its
remedies in respect of the Subordinated Indebtedness, to initiate or join with
any other creditor in initiating any Insolvency Proceeding of, or litigation
against, any Loan Party, or to foreclose or otherwise realize on any security
given by any Loan Party or any other person to secure the Subordinated
Indebtedness prior to the indefeasible payment in full in cash of the Senior
Indebtedness. The foregoing provisions of this Section 6 are solely for the
purpose of defining the relative rights of the holders of Senior Indebtedness on
the one hand and the holders of the Subordinated Indebtedness on the other and
shall not otherwise limit or affect any rights which the holders of the
Subordinated Indebtedness may have against any Loan Party under the terms of the
agreements evidencing the Subordinated Indebtedness.

7. Marshaling. Subordinated Creditor, for itself and its successors and assigns,
hereby expressly waives any right that it otherwise might have to require the
holders of Senior Indebtedness to marshal any of the property of any Loan Party,
to resort to Collateral in any particular order or manner, whether provided for
by common law or statute, or to enforce any guaranty or any Lien given by any
Loan Party as a condition precedent or concurrent to the exercise of any of
their remedies.

8. Additional Rights of Senior Lender. If Subordinated Creditor, in violation of
this Agreement, shall commence, prosecute or participate in any suit, action or
proceeding against any Loan Party, such Loan Party may interpose as a defense or
plea the making of this Agreement and Senior Lender may intervene and interpose
such defense or plea in Senior Lender’s name or in the name of such Loan Party.
If Subordinated Creditor, in violation of this Agreement, shall attempt to
enforce any security agreement, real estate mortgage, deed of trust, guaranty or
any lien instrument or other encumbrance, Senior Lender may by virtue of this
Agreement restrain the enforcement thereof in Senior Lender’s name or in the
name of any applicable Loan Party. If Subordinated Creditor obtains any assets
of any Loan Party as a result of any administrative, legal or equitable action,
or otherwise, Subordinated Creditor agrees forthwith to pay, deliver and assign
to Senior Lender any such assets for application to the Senior Indebtedness.

9. Subsequent Changes. Subordinated Creditor expressly agrees that Senior Lender
may, in its sole and absolute discretion, without notice to or further assent of
Subordinated Creditor or any

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 8



--------------------------------------------------------------------------------

holder of Subordinated Indebtedness and without in any way releasing, affecting
or impairing the obligations and liabilities of Subordinated Creditor or such
holder hereunder: (i) waive compliance with, or any default under, or grant any
other indulgences with respect to, the Loan Documents (including, without
limitation, any waiver of a condition to an Advance); (ii) modify, amend or
change any provisions of the Loan Documents (including, without limitation, any
changes to the interest rates, payment schedules or maximum amount of the Senior
Indebtedness); (iii) grant extensions or renewals of or with respect to the Loan
Documents, and/or effect any release, compromise or settlement in connection
therewith; (iv) agree to the substitution, exchange, release or other
disposition of any Loan Party, any other guarantor or other obligor of the
Senior Indebtedness or of all or any part of the collateral securing the Senior
Indebtedness (whether or not anything or any amount is received in return
therefor); (v) make advances for the purpose of performing any term or covenant
contained in the Loan Documents, with respect to which any Loan Party shall be
in default; (vi) assign or otherwise transfer the Loan Documents, including,
without limitation, this Agreement, or any interest therein; and (vii) deal in
all respects with each Loan Party, the Senior Indebtedness or any Collateral or
guaranty securing the Senior Indebtedness as if this Agreement were not in
effect. The obligations of each Loan Party and Subordinated Creditor under this
Agreement shall be absolute and unconditional, irrespective of the genuineness,
validity, regularity, enforceability or priority of the Loan Documents or any
other circumstances which might otherwise constitute a legal or equitable
discharge of a surety or guarantor. No exercise or nonexercise by Senior Lender
of any right given to it hereunder or under the Loan Documents, and no change,
impairment or suspension of any right or remedy of Senior Lender, shall in any
way affect any of Subordinated Creditor’s obligations hereunder or give
Subordinated Creditor any recourse against Senior Lender. No right of any
current or future holder of any Senior Indebtedness to enforce subordination as
provided herein shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of any Loan Party, by any act or failure to
act by any such holder, by any act or failure to act by any other holder of the
Senior Indebtedness, or by any noncompliance by any Loan Party with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

10. Waivers. Subordinated Creditor hereby expressly waives: (i) notice of
acceptance of this Agreement; (ii) notice of any default hereunder or under the
Loan Documents and of all indulgences; (iii) demand for observance or
performance of, or enforcement of, any terms or provisions of this Agreement or
the Loan Documents; (iv) notice of extensions of credit by Senior Lender to any
Loan Party and of any change in the rate at which interest accrues under the
Loan Documents; (v) all other notices and demands otherwise required by law
which such Subordinated Creditor may lawfully waive; (vi) the right to assert in
any action or proceeding hereupon any setoff, counterclaim or other claim which
it may have against Senior Lender; (vii) all rights of subrogation,
reimbursement or contribution against any Loan Party which might otherwise arise
by reason of such Subordinated Creditor’s execution or performance of this
Agreement until the indefeasible payment in full in cash of the Senior
Indebtedness; (viii) all rights (statutory or otherwise) that require Senior
Lender to make an election of remedies where Senior Lender holds security
interests and liens on both the real and personal property of any Loan Party or
any other obligor on the Senior Indebtedness or to take recourse first or solely
against any particular Collateral securing the Credit Agreement or the other
Loan Documents; (ix) all rights (statutory or otherwise) that restrict, affect
or impair the rights or remedies of Senior Lender to collect any deficiency
after the application to the Secured Indebtedness of any proceeds arising from
the foreclosure of the Loan Documents; (x) any defense based on the adequacy of
a remedy at law which might be asserted as a bar to the remedy of specific
performance of this Agreement in any action brought therefor by any party
hereto, and (xi) so long as this Agreement remains in effect, the benefit of all
other principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof.

11. Indulgences Not Waivers. Neither the failure nor any delay on the part of
Senior Lender to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof or

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 9



--------------------------------------------------------------------------------

give rise to an estoppel, nor be construed as an agreement to modify the terms
of this Agreement, nor shall any single or partial exercise of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver by a party hereunder shall be effective unless it is in
writing and signed by the party making such waiver, and then only to the extent
specifically stated in such writing.

12. Covenant Not to Challenge. As between Subordinated Creditor, on the one
hand, and Senior Lender, on the other hand, to the fullest extent permitted by
law, neither Senior Lender nor Subordinated Creditor shall initiate in any
proceeding a challenge to the validity or enforceability of the documents and
instruments evidencing or securing the Senior Indebtedness or the Subordinated
Indebtedness, as applicable.

13. Independent Credit Investigations. Subordinated Creditor, Senior Lender, and
their respective directors, officers, agents, or employees, shall not be
responsible to the other for any Loan Party’s solvency, creditworthiness,
financial condition, or ability to repay any of their claims or for the accuracy
of any recitals, statements, representations, or warranties of such Loan Party,
oral or written, or for the validity, sufficiency, enforceability, or perfection
of their claims or their respective loan documents, or any security interests or
liens granted by such Loan Party to any claimant in connection therewith. Each
claimant has entered into its respective financing agreements with the
applicable Loan Party based upon its own independent investigation, and makes no
warranty or representation to the other claimant, nor does he or it rely upon
any representation of the other claimant with respect to matters identified or
referred to in this paragraph.

14. Effect of Bankruptcy/Additional Financing. This Agreement is intended to be
enforceable as a subordination agreement under Bankruptcy Code section 510
notwithstanding the commencement of any bankruptcy or other Insolvency
Proceeding by or against any Loan Party and, to the full extent permitted by
law, shall apply with full force and effect to any indebtedness arising pursuant
to debtor-in-possession financing arrangements or pursuant to financing
arrangements entered into in connection with the confirmation of a plan of
reorganization under Chapter 11 of the Bankruptcy Code. Subordinated Creditor
acknowledges and consents that, to the extent that Senior Lender elects at its
option to provide to any Loan Party additional financing upon terms and
conditions satisfactory to Senior Lender and such Loan Party, whether prior to,
during, or after an Insolvency Proceeding, or at any other time prior to the
Senior Indebtedness having been indefeasibly paid in full in cash to Senior
Lender, such additional indebtedness (represented by such additional financing),
together with any and all interest or fees thereon (collectively, the
“Additional Financing”), shall become a part of the Senior Indebtedness, and
shall be treated as provided under this Agreement. Further, Subordinated
Creditor acknowledges and agrees that Subordinated Creditor shall not object to
any terms or conditions of the Additional Financing, whether in the form of
debtor-in-possession financing or cash collateral use, as may be agreed to by
Senior Lender and any Loan Party, and Subordinated Creditor acknowledges and
agrees that Subordinated Creditor shall not be entitled to any adequate
protection under the Bankruptcy Code (whether in the form of replacement liens
or adequate protection payments) nor shall Subordinated Creditor seek relief
from any automatic stay until the Senior Indebtedness is indefeasibly paid in
full in cash to Senior Lender.

15. Notices. All notices, requests, demands and other communications provided
for hereunder shall be in writing (including telecopied communication) and
mailed or telecopied or delivered to the applicable party at the addresses
indicated on Schedule 1 attached hereto, or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
parties complying as to delivery with the terms of this Section 15. All such
notices, requests, demands and other communication shall be deemed given upon
receipt by the party to whom such notice is directed.

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 10



--------------------------------------------------------------------------------

16. Successors; Continuing Effect, Etc. This Agreement is being entered into for
the benefit of Senior Lender and the holders of the Senior Indebtedness and the
Subordinated Indebtedness, and their respective successors and assigns. This
Agreement shall be a continuing agreement and shall be irrevocable and shall
remain in full force and effect so long as there are both Senior Indebtedness
and Subordinated Indebtedness outstanding or committed to be advanced. The
obligations of Subordinated Creditor hereunder shall be reinstated and revived,
and the rights of the holders of the Senior Indebtedness shall continue, with
respect to any amount at any time paid on account of the Senior Indebtedness
which shall thereafter be required to be restored or returned by the holders of
the Senior Indebtedness in any Insolvency Proceeding (including, without
limitation, any repayment made pursuant to any provision of Chapter 5 of Title
11, United States Code) or otherwise, all as though such amount had not been
paid.

17. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof, and no modification or
waiver of any provision of this Agreement shall in any event be effective unless
the same shall be in writing signed by Senior Lender and Subordinated Creditor.

18. Miscellaneous. This Agreement, which may be executed in any number of
counterparts, shall take effect as a sealed instrument and shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
contracts made and performed in said State. The headings in this Agreement are
for convenience of reference only and shall not alter or otherwise affect the
meaning hereof.

19. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) SUBORDINATED CREDITOR AND SENIOR LENDER, TO THE EXTENT THAT EACH MAY
LAWFULLY DO SO, HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN DALLAS
COUNTY, TEXAS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF ANY OF ITS OBLIGATIONS ARISING HEREUNDER OR WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, AND EXPRESSLY, KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY, WAIVES ANY AND ALL OBJECTIONS IT MAY HAVE AS TO
VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH FORUM, IN ANY OF
SUCH COURTS. IN ADDITION, TO THE EXTENT THAT IT MAY LAWFULLY DO SO, EACH LOAN
PARTY AND SUBORDINATED CREDITOR CONSENT TO THE SERVICE OF PROCESS BY PERSONAL
SERVICE OR U.S. CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO THE PARTIES AT THE ADDRESSES PROVIDED HEREIN. TO THE EXTENT THAT
ANY LOAN PARTY OR SUBORDINATED CREDITOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, AND SUBORDINATED
CREDITOR HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE SUCH
IMMUNITY IN RESPECT OF THEIR OBLIGATIONS UNDER THIS AGREEMENT TO THE MAXIMUM
EXTENT PERMITTED BY LAW.

(b) WAIVER OF JURY TRIAL. SUBORDINATED CREDITOR AND SENIOR LENDER HEREBY
VOLUNTARILY, KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY IN
RESPECT OF ANY ACTION BROUGHT ON,

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 11



--------------------------------------------------------------------------------

ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF SENIOR LENDER RELATING TO THE ADMINISTRATION
OF THE FINANCING UNDER THE LOAN DOCUMENTS OR THE ENFORCEMENT OF THE LOAN
DOCUMENTS, AND AGREE THAT NONE OF THE PARTIES WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED. EXCEPT AS PROHIBITED BY LAW, SUBORDINATED CREDITOR HEREBY KNOWINGLY,
INTENTIONALLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
SUBORDINATED CREDITOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
SENIOR LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SENIOR LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR SENIOR LENDER TO MAKE THE LOANS.

20. No Third Party Beneficiaries. This Agreement is solely for the benefit of
Senior Lender and the other holders of Senior Indebtedness, Subordinated
Creditor, and their respective successors and assigns, and none of the Loan
Parties, nor any other Person, is intended to be a third party beneficiary
hereunder or to have any right, benefit, priority or interest under, or because
of the existence of, or to have any right to enforce, this Agreement. Senior
Lender and Subordinated Creditor shall have the right to modify or terminate
this Agreement at any time without notice to or approval of any Loan Party or
any other Person. Nothing in this Agreement is intended to or shall impair, as
between any Loan Party and Subordinated Creditor, the obligation of such Loan
Party, which is absolute and unconditional, to pay the Subordinated Indebtedness
as and when the same shall become due and payable in accordance with its terms,
or affect the relative rights of Subordinated Creditor and creditors of any Loan
Party other than Senior Lender and the other holders of Senior Indebtedness.

21. Inconsistent or Conflicting Provisions. In the event a provision of the
documents evidencing or governing the Senior Indebtedness or the Subordinated
Indebtedness is inconsistent or conflicts with the provisions of this Agreement,
the provisions of this Agreement shall govern and prevail.

22. Amendment and Restatement. This Agreement amends, restates, supersedes and
continues in all respects the rights and obligations of the undersigned pursuant
to that certain Subordination Agreement, dated as of October 1, 2012, by and
between Senior Lender and Subordinated Creditor.

23. Counterparts. This Agreement may be executed and delivered in counterparts,
including facsimile counterpart signatures or as attachments to electronic mail
(to be followed in due course by delivery of original signature counterparts),
shall be effective when each party has delivered its counterpart signature, and
all counterparts taken together shall be deemed a single original agreement.

[Signature Page Follows]

 

SUBORDINATION AGREEMENT (SELLER) - PAGE 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the day and year first written above.

 

SENIOR LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:  

/s/ Ron Zeiber

Name:   Ron Zeiber Title:  

Authorized Signatory, Vice President

 

SUBORDINATED CREDITOR:

 

/s/ Shane Boston

SHANE BOSTON

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT (SELLER)]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED AND AGREED TO BY LOAN PARTIES:

Each Loan Party hereby assents to the foregoing Subordination Agreement (and the
terms thereof) and agrees to abide thereby and to keep, observe and perform the
several matters and things therein intended to be kept, observed and performed
by it, and specifically agrees not to make or permit to be made any payments or
transfer or deliver any property contrary to the intention and terms of such
Subordination Agreement.

Executed as of the 22nd day of February, 2013.

 

LOAN PARTIES:

 

GENERAL FINANCE CORPORATION

 

By:  

/s/ Christopher A. Wilson

Name:   Christopher A. Wilson Title:  

Vice President and General Counsel

 

GFN MANUFACTURING CORPORATION

 

By:  

/s/ Christopher A. Wilson

Name:   Christopher A. Wilson Title:  

Secretary

 

SOUTHERN FRAC, LLC

 

By:  

/s/ Christopher A. Wilson

Name:   Christopher A. Wilson Title:   Secretary

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT (SELLER)]



--------------------------------------------------------------------------------

STATE OF Texas          )

                                        ) ss.

COUNTY OF Dallas     )

The foregoing instrument was acknowledged before me this 20th day of February,
2013, by Ron Zeiber, the Authorized Signatory of WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, on behalf of said national
association.

 

/s/ Wanda J. Cave

Notary Public

STATE OF Texas          )

                                        ) ss.

COUNTY OF Ellis        )

The foregoing instrument was acknowledged before me this 19th day of February,
2013, by SHANE BOSTON, an individual residing in the State of Texas.

 

/s/ Alexa Gibbs

Notary Public

STATE OF California        )

                                             ) ss.

COUNTY OF Los Angeles)

The foregoing instrument was acknowledged before me this 19th day of February,
2013, by Christopher A. Wilson, the Vice President of GENERAL FINANCE
CORPORATION, a Delaware corporation, on behalf of said corporation.

 

/s/ Paul D. Wilkins

Notary Public

STATE OF California         )

                                              ) ss.

COUNTY OF Los Angeles )

The foregoing instrument was acknowledged before me this 19th day of February,
2013, by Christopher A. Wilson, the Secretary of GFN MANUFACTURING CORPORATION,
a Delaware corporation, on behalf of said corporation.

 

/s/ Paul D. Wilkins

Notary Public

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT (SELLER)]



--------------------------------------------------------------------------------

STATE OF California        )

                                             ) ss.

COUNTY OF Los Angeles)

The foregoing instrument was acknowledged before me this 19th day of February,
2013, by Christopher A. Wilson, the Secretary of SOUTHERN FRAC, LLC, a Texas
limited liability company, on behalf of said company.

 

/s/ Paul D. Wilkins

Notary Public

[SIGNATURE PAGE TO SUBORDINATION AGREEMENT (SELLER)]



--------------------------------------------------------------------------------

SCHEDULE 1

Notice Addresses

If to Senior Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

14241 Dallas Parkway, Suite 900

Dallas, Texas 75254

Attn: Ron Zeiber

Fax No. 866.886.1998

with a copy (which shall not constitute notice) to:

K&L GATES LLP

301 Commerce Street, Suite 300

Fort Worth, Texas 76102

Attn: John O. Sutton, Jr.

Fax No. 817.347.5299

If to Subordinated Creditor:

SHANE BOSTON

14979 FM 916

Maypearl, Texas 76064

SCHEDULE 1 TO SUBORDINATION AGREEMENT (SELLER)